Citation Nr: 0022900	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  97-31 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES


1.  Entitlement to service connection for a ventral hernia.

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a left hydrocele.

4.  Entitlement to service connection for a right hydrocele.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to May 
1980.  He had service with the United States Army Reserves 
from May 1986 to September 1998, including a period of active 
duty for training (ADT) from June 10 to June 26, 1996.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and April 1998 rating 
decisions of the Milwaukee, Wisconsin, Department of Veterans 
Affairs (VA) Regional Office (RO).  In regard to the latter 
decision, the Board construes a statement from the veteran's 
representative, dated and received in November 1998, as a 
timely notice of disagreement with the denial of service 
connection for a back disability. Thereafter, the veteran's 
substantive appeal was received within 60 days of issuance of 
a statement of the case.


FINDINGS OF FACT

1.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that the claim for 
service connection for a ventral hernia is plausible.  

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that the claim for 
service connection for a low back disability is plausible.  

3.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims for service connection 
for left and right hydroceles has been obtained.

4.  Clinical evidence clearly and unmistakably reflects the 
presence of a left hydrocele prior to service.

5.  Chronic aggravation of a pre-existing left hydrocele 
during military service has not been demonstrated. 

6.  The veteran's right hydrocele was initially demonstrated 
during active service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a ventral hernia is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for a low back 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  A left hydrocele was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1999). 

4.  A right hydrocele was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's Army Reserve medical records show that he was 
seen in August 1991 with complaints of low back pain.  He 
denied any prior injury or trauma to the back.  Objective 
evaluation found no swelling or tenderness.  The back had 
full range of motion and straight leg raising was within 
normal limits.  The assessment was low back pain.  At the 
time of a periodical physical in April 1993, the veteran 
specifically denied any recurrent back pain and the back was 
normal on examination.  

Private treatment records show that the veteran was seen for 
complaint of scrotal pain or lump in October 1994.  The 
diagnosis was a left soft hydrocele possibly due to previous 
trauma.  In January 1995, he was seen for back pain after he 
slipped off an ice-covered step and injured his back.  An 
electromyograph dated in February 1995 showed an impression 
of symptoms "most compatible with a left S1 radiculopathy." 

The veteran had a period of ADT from June 10 to June 26, 
1996.  On June 20th, he complained of acute swelling of the 
left scrotum.  It was noted that he was moving duffel bags 
and load bearing equipment when he began to experience pain.  
A report on June 22nd showed a history of pain and swelling in 
the groin area in 1987.  On clinical evaluation, the abdomen 
was soft with no masses.  There was no palpable mass in the 
groin area.  Physical examination on June 23rd was negative 
for a hernia.  The assessments were hydrocele and abdominal 
pain etiology unknown.  An ultrasound on June 24th showed 
bilateral hydroceles and bilateral epididymal cysts.  

On July 8, 1996, the veteran was seen at a private medical 
facility with complaint of swelling in the scrotum.  Clinical 
evaluation revealed no evidence of a hernia.  Testicular 
ultrasound revealed bilateral hydroceles.  Examination the 
next day noted an umbilical hernia.  Later that month, the 
left hydrocele was noted to be smaller and softer.  The 
diagnosis was resolving reactive hydrocele.  Examination in 
August 1996 indicated that the hydrocele continued to 
improve.  In an August 1996 statement, Dr. M.C. indicated 
that the hydrocele condition was improving but was still 
present and somewhat tender.  

Reserve medical records reflect a diagnosis of left 
epididymitis with hydrocele inflammation in August 1996.  In 
September 1996, clinical evaluation revealed an incisional 
hernia at the midline.  An operative report dated in October 
1996 shows that the veteran had surgery for scar revision and 
incisional hernia repair.  The report notes that he had a 2-3 
year history of a hernia at approximately the umbilical level 
within this previous incision.  

On VA testes examination in October 1996, the veteran 
complained of discomfort if he moved rapidly or lies or sits 
in certain positions.  Testicular examination showed the 
consistency as firm on the right and softer on the left.  The 
left testis was 1 cm smaller than the right.  The diagnosis 
was left hydrocele.  The physician indicated that, as there 
were no associated symptoms with the condition, no further 
treatment was recommended.  

On VA special ventral hernia examination in October 1996, the 
veteran reported that he received gunshot wounds to his 
abdomen in 1983.  He was hospitalized for a month, and 
subsequently had to return to the hospital for takedown of a 
colostomy.  Shortly after the takedown he developed a 
intestinal obstruction which required additional surgery to 
relieve.  In 1987, he began to develop abdominal cramps and 
was profiled in the Reserves.  In June 1996, while carrying 
heavy weights he developed a hernia in his abdominal wall as 
well as a hydrocele.  Physical examination revealed a 2 cm 
hernia at the level of the umbilicus.  The diagnosis was 
umbilical hernia secondary to prior surgery.  

On VA special genitourinary examination in November 1996, the 
veteran reported that the swelling had significantly reduced.  
There were no palpable masses.  The testes were mildly 
tender.  No hydrocele was noted on the right.  The examiner 
indicated that the condition had mostly resolved and that no 
further treatment was necessary.  

Private treatment reports show that the veteran was seen in 
November 1996 with complaints of low back pain of one to two 
months duration.  A VA note in March 1997 indicates that he 
continued to have complaints of back pain related to his 
work-related injury.  After the course of various diagnostic 
procedures, the ultimate assessment of the veteran's back 
pain was disc bulge L4-5 and L5-S1 with stenosis L5-S1 and 
foraminal narrowing. 

In a January 1997 statement, Dr. M.C. indicated that the 
hydrocele condition had improved but persisted.  In his 
opinion, the veteran had physical limitations such as not 
lifting mailbags or wearing a heavy backpack and should avoid 
vigorous exercise.  

A VA genitourinary examination in April 1997 was essentially 
unremarkable with the exception of a left mild hydrocele with 
some subjective discomfort to palpation.  The diagnosis was 
left hydrocele.  The examiner indicated that hydroceles were 
correctable by surgery and did not represent a permanent 
disability. 

At the time of his July 1997 personal hearing, the veteran 
testified, in essence, that he continued to suffer from pain 
and tenderness as the result of bilateral hydroceles.  See 
July 1997 hearing transcript.  

In a July 1997 statement, Dr. M.C. opined that the veteran's 
hydrocele was a pre-existing condition that got significantly 
aggravated as a result of his military training.  

In July 1997, the RO requested opinions from a specialist in 
urology and a gastroenterologist.  The RO requested that the 
specialist review the veteran's file in its entirety and 
offer an opinion as to whether or not the veteran's 
hydroceles were aggravated by the heavy lifting he performed 
in June 1996.  The gastroenterologist was asked to offer an 
opinion as to whether or not the surgery and residuals of 
same performed in October 1996 resulted from the heavy 
lifting the veteran performed while on active duty for 
training in June 1996.  

In an August 1997 statement, Dr. C.C., a urologist, responded 
that a hydrocele was commonly caused by direct trauma or 
inflammation and not caused or aggravated by lifting weight. 

In a December 1997 statement Dr. W.T., a gastroenterologist, 
responded that the preponderance of data from the medical 
record indicated that the umbilical site incisional hernia 
was first clinically apparent on July 9, 1996.  Dr. T. 
concluded that it would be speculative to associate the 
hernia with reported heavy lifting done while on ADT in June 
1996.  

In a March 1998 statement, Dr. M.C. reiterated his opinion 
that the veteran's pre-existing hydrocele was aggravated 
because of his increased physical activity during ADT.  He 
felt that the aggravation was permanent because of the length 
of time the discomfort had persisted.  The underlying cause 
of the aggravation was trauma.  He stated that the degree of 
aggravation was difficult to assess.  

The veteran was evaluated for a Medical Evaluation Board 
(MEB) in July 1998.  At that time, he related a history of an 
injury in June 1996, while on Reserve duty, in which he was 
lifting duffel bags off a truck when he ruptured a ventral 
hernia and experienced sudden severe back pain.  The 
impression was right lumbar radiculopathy.  The report of the 
MEB shows a diagnosis of right lumbar radiculopathy, 
determined to have been incurred while entitled to base pay 
in June 1996.  The report also shows diagnoses of hydrocele 
and probable communicating hydrocele, determined to have 
existed prior to service and to have been permanently 
aggravated by service.  It should be noted that there was no 
medical documentation available for the back injury (as 
reflected on DA Form 2173, Statement of Medical Examination 
and Duty Status, dated July 21, 1998).  In September 1998, a 
Physical Evaluation Board (PEB) found that the veteran was 
unfit for duty due to chronic low back pain with right 
radiculopathy; the other diagnoses of the MEB were deemed 
"not unfitting."  

The veteran was afforded a VA examination in August 1998.  At 
that time, he gave a history of a left hydrocele that 
originally occurred around the time of his two weeks of 
military training.  He stated that it originally swelled up 
to around the size of a mango, but was now significantly 
reduced in size.  Following physical examination, the 
examiner opined:

It is unclear t[o] me nor do I think that 
no one will ever know if this hydrocele 
is permanently aggravated by the 
veteran's two weeks of military duty.  
All we can say is that it appeared to be 
aggravated at the time by whatever duties 
he was doing.  Since that time the 
hydrocele has resolved for the most part.  
It is no longer the size of a mango and 
in fact, it is not even a tense 
hydrocele.  He does have a normal 
appearing scrotum....In short, in answer to 
the following questions, there are two 
current hydroceles, one on either side, 
the left greater than the right and was 
the pre-Reserve hydrocele permanently 
aggravated by the veteran's two weeks of 
military duty?  It is my opinion it was 
not permanently aggravated although it 
was temporarily aggravated.  

In May 1999, the RO forwarded the veteran's records to an 
orthopedic specialist for review and comment as to the 
etiology of the low back condition.  In an opinion dated in 
June 1999, Dr. W.M., the Chief of Orthopedics Medicine at the 
VA Medical Center in Milwaukee, Wisconsin, stated the 
following: 

It is the impression of this examiner, 
after review of this patient's medical 
records, that his [the veteran's] current 
complaints of lower back pain are not 
associated with any activity while on 
active duty with the United States 
military in reserve training.  

This opinion is based upon the fact that 
there is no clear documentation of any 
significant incident occurring in 1996 
nor is there any documentation that the 
veteran actually sought any medical 
attention at that time for any complaints 
of lower back problem.  

In August 1999, the veteran testified that he did not receive 
any medical treatment for his back while he was on active 
duty for training because he was more concerned with his 
hernia and scrotum condition, which he considered more severe 
than his back condition.  See August 1999 hearing transcript.  

Analysis

I.  Service Connection for Ventral Hernia and Low Back 
Disability

The threshold issue is whether the veteran has presented 
well-grounded claims.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994).

The veteran must satisfy three elements for a claim for 
direct service connection to be well-grounded.  Initially, 
there must be competent (i.e. medical) evidence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence. Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).  The Board points out 
that for the purposes of determining whether a claim is well 
grounded, it must presume the truthfulness of the evidence, 
"except when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion."  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In this case, the Board finds that the claims are not well-
grounded.  Although the veteran asserts that his ventral 
hernia and low back condition resulted from heavy lifting 
performed during a period of ADT in June 1996, the evidence 
does not support this conclusion.  The Board points out that 
medical records for the veteran's period of ADT do not show 
treatment for a ventral hernia and the veteran has not 
presented any competent medical evidence indicating that a 
hernia developed at that time.  The record in this instance 
reflects that none of the veteran's multiple medical 
providers in the record has proposed any link between service 
and his current ventral hernia. 

The Board acknowledges that the July 1998 MEB and September 
1998 PEB reports link the veteran's low back condition to 
injuries incurred while on ADT in June 1996.  However, it is 
noted that these reports are based on a history of a back 
injury during service as reported solely by the veteran and 
which is not supported by the objective evidence of record.  
As noted above, the medical records from the veteran's period 
of ADT are negative for a back injury.  A DA Form 2173 dated 
in July 1998 also states that there is no documentation 
available for the alleged back injury.  Accordingly, the MEB 
and PEB reports do not constitute the competent medical 
evidence sufficient to establish a nexus between the 
veteran's currently manifested low back disability and his 
period of service.  See Reonal v. Brown, 5 Vet App. 458, 460-
461 (1993) (holding that a diagnosis made on an inaccurate 
factual premise has no probative value).

The Board rejects the veteran's assertions of present 
disability attributable to service as probative of a well-
grounded claim.  Such opinions involve medical causation or 
medical diagnosis as to the effect that the claims are 
"plausible" or "possible" as required by Grottveit.  As 
the United States Court of Appeals for Veterans Claims 
(Court) (formerly known as the United States Court of 
Veterans Appeals) held in Espiritu v. Derwinski, 2 Vet.App. 
492 (1992), lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning medical 
causation cannot constitute evidence of a well-grounded 
claim.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

Although the Board has considered and denied the appeal as to 
these claims on a ground different from that of the RO, that 
is, whether the veteran's claims are well-grounded rather 
than whether he is entitled to prevail on the merits, the 
veteran has not been prejudiced by this action.  In assuming 
that the claims were well-grounded, the RO actually accorded 
the veteran greater consideration than his claims warranted 
under the circumstances.  Bernard v. Brown, 4 Vet.App. 384, 
392-394 (1993).  To remand this case to the RO for 
consideration of the issue of whether these claims are well-
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  Id.

II.  Service Connection for Hydroceles

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Service connection may be granted for a disability that is 
shown to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service.  38 C.F.R. § 3.304(b). 

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ADT) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  Regulations define ADT as 
"[f]ull-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 C.F.R. § 3.6(c)(1).

A.  Left Hydrocele 

Based upon the evidence of record, the Board finds that the 
veteran's left hydrocele clearly pre-existed service.  An 
October 1994 private treatment record diagnoses a left 
hydrocele.  Furthermore, the veteran, himself, has also 
acknowledged that his scrotal condition existed prior to his 
period of ADT in June 1996.  Therefore, the question to be 
resolved is whether this pre-existing condition was 
aggravated during active service (i.e., his period of ADT).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, has worsened.  This means the base line against 
which the Board must measure any worsening of the veteran's 
disability is the disability as shown in all the medical 
records, not on the happenstance of whether he was symptom-
free when he enlisted.  Hunt v. Derwinski, 1 Vet.App. 292 
(1991); Green v. Derwinski, 1 Vet.App. 320 (1991); Jensen v. 
Brown, 4 Vet.App. 304, 306-307 (1993).

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet.App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet.App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet.App. 36, 40 (1994). 

The veteran contends, in essence, that his pre-existing left 
hydrocele was aggravated during ADT.  Upon review of the 
evidence, the Board finds that the "weight" of the evidence 
is against the claim.  While medical records reflect that the 
veteran incurred an increase in symptomatology during his 
period of ADT, there is no evidence of an increase in the 
underlying pathology of the left hydrocele.  Medical records 
dated in July and August 1996, shortly after his period of 
ADT, described the veteran's left hydrocele as improved.  
When examined by the VA in October and November 1996 the 
condition had resolved and required no further treatment.  
These findings suggest that the increased symptomatology 
experienced in June 1996 represented a "temporary or 
intermittent flare-up" of the veteran's hydrocele condition 
as opposed to an increase in the underlying pathology. 

The Board finds that the March 1998 statement of Dr. M.C., in 
which he maintained that the veteran's hydrocele condition 
was aggravated by his two weeks of military service, is 
outweighed by the clinical evidence of record as well as an 
August 1998 VA medical opinion, which concluded that the 
hydrocele condition had not been permanently aggravated by 
service.  In relying on the August 1998 VA medical opinion, 
the Board notes that all contentions and pertinent service 
and post-service medical evidence were considered in 
rendering the opinion.  See Gabrielson v. Brown, 7 Vet.App. 
36, 40 (1994).  While the Board has considered the doctrine 
of resolving the benefit of the doubt in the veteran's favor, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant resolution of 
this matter on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

B.  Right Hydrocele 

After a careful review of the evidentiary record, the Board 
finds that the evidence supports the claim for service 
connection for a right hydrocele.  Unlike the left hydrocele 
discussed above, medical records do not clearly and 
unmistakably show that a right hydrocele existed prior to the 
veteran's period of ADT.  In this regard, the Board notes 
that the October 1994 private treatment record only diagnoses 
a left hydrocele.  As such, the veteran is presumed to have 
been in sound medical condition, as pertaining to the right 
hydrocele, at the time he was called to a period of ADT in 
June 1996.  See 38 C.F.R. § 3.304(b).  The first evidence of 
a right hydrocele was on an ultrasound during the veteran's 
period of ADT, on June 24, 1996.  Consequently, service 
connection for a right hydrocele is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for a ventral hernia is 
denied.

Entitlement to service connection for a low back disability 
is denied.

Service connection for a left hydrocele is denied.

Service connection for a right hydrocele is granted.  



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 

